Title: From John Adams to Philip Mazzei, 12 August 1782
From: Adams, John
To: Mazzei, Philip



The Hague August 12. 1782
Sir

Your favours of 28 of June and 30 July, I have recd. I have not transmitted to Congress, the first, because I would not give an allarm unnecessarily. The Intelligence contained in it is wholly groundless, according to the best Information I can obtain and the best Judgment I can form. I am well assured that neither of the Imperial Courts have ever made any declaration, or expressed any Opinion or Inclination against the Independence of America. On the contrary I am in Possession of authentic Documents, which express clearly, in my apprehension other Sentiments.
There may be a War in Europe, but this would accellerate rather than retard a General Acknowledgment of American Independence. England it is certain cannot carry on the present War and at the Same time, engage in another, more extensive on the Continent. With the Stocks at 56, and a War against four nations it is impossible she should pay subsidies to foreign nations. If any Nation declares against Holland, the House of Bourbon and America, Some other Nation will declare for them, so that our Cause will rather be Strengthened, and We shall certainly be renderd dearer to our allies.
Holland instead of loosing its Existence or its name, will if the War continues assume all its old Character and Glory.
What if a War Should happen between Russia and the Port? What can England do? What if a Quarrell should arise between the Emperor and Prussia? What would England get by that? What if Russia and Denmark Should declare in favour of England, which is however altogether improbable. I Say this would be an advantage to America, for We should make more profit of their Trade than they could do Us harm.

I have &c

